DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the quality of the replacement sheets filed December 19, 2018 are in poor quality and the details of Figures 4, 5, 6, and 7 are not clearly seen. Further, the reference characters of Figure 7 overlap with the heading of the page and cannot be clearly seen.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 3 ends with a period (“.”) which is understood to be a typographical error and should be a comma or semicolon.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nevins (US 2011/0185540).
Regarding claim 1, Nevins discloses a wand for a blind assembly comprising: 
(a) an elongated member (16), 
(b) a rotatable member (26) located at or adjacent one end thereof (Fig 3),
(c) a guide member (25, 28 guide the cord) located at or adjacent another end thereof (Fig 2, 3); and 
(d) a cord (12) having a loop, wherein the loop passes from a position remote from the rotating member (26), engages the rotating member, passes about the guide member and returns to the remote position after reengagement of the rotating member (Fig 3), wherein the loop adjacent to or within the elongated member is retained between the rotating member and the guide to restrict movement of the loop perpendicularly of the elongated member (28 restricts perpendicular movement), and wherein the loop remote from the rotating member is adapted to engage and rotate a drive member of a blind assembly (at 14, 15; Fig 3).
Regarding claim 2, Nevins discloses the rotatable member (26) is a wheel, mounted for rotation in or on the elongated member (Fig 3).
Regarding claims 5 and 8, Nevins discloses wherein the elongated member (16) is substantially tubular (16 is a tube) and the cord is at least partially located within the elongated member (at the upper end; Fig 2, 3).
Claims 1-4, 6-7, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Hair (US 2012/0097343).
Regarding claim 1, O’Hair discloses a wand for a blind assembly comprising: 
(a) an elongated member (102), 
(b) a rotatable member (90, 92) located at or adjacent one end thereof,
(c) a guide member (Fig 13) located at or adjacent another end thereof; and 
(d) a cord having a loop (98), wherein the loop passes from a position remote from the rotating member, engages the rotating member, passes about the guide member and returns to the remote position after reengagement of the rotating member (Fig 10, 13), wherein the loop adjacent to or within the elongated member is retained between the rotating member and the guide to restrict movement of the loop perpendicularly of the elongated member (cord is housed within the elongate member and cannot extend perpendicularly), and wherein the loop remote from the rotating member is adapted to engage and rotate a drive member of a blind assembly (Fig 11).
Regarding claim 2, wherein the rotatable member is a wheel, mounted for rotation in or on the elongated member (Fig 10).
Regarding claim 3, wherein the wheel has a plurality of positions to selectively retain the cord (beads of the chain are received in the plurality of positions formed in the wheel sprocket).
Regarding claim 4, wherein the cord is beaded and at least one of the beads is located at one of the positions which position comprises a depression (formed in the sprocket).
Regarding claim 6, wherein the guide member comprises a guide pathway (118) to receive at least part of the cord and a biasing member (springs, Fig 13) to bias the guide pathway in a direction away from the rotatable member to cause the cord passing therebetween to be under tension.
Regarding claim 7, wherein the cord is beaded and at least one of the beads is located at one of the positions which position comprises a depression.
Regarding claims 11, 12, and 13, wherein the guide member comprises a guide pathway (118) to receive at least part of the cord and a biasing member (springs, Fig 13) to bias the guide pathway in a direction away from the rotatable member to cause the cord passing therebetween to be under tension.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8, 9, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hair, as applied in claims 1, 2, 3, and 4 above, in further view of Zhu (US 8,763,675).
Regarding claims 5, 8, 9, and 10, O’Hair discloses that the elongated member has a hollow portion through which the cord and guiding member extends, but does not disclose that the elongated member is specifically substantially tubular. However, providing an elongated member in which a cord is guided in the form of a tubular shape in which it is cylindrical and hollow for allowing the elements to pass through is known, as taught by Zhu (Fig 1, 2). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the elongated member of O’Hair and provide it as a substantially tubular shape, as taught by Zhu, since such shape is known for an elongated member and such modification would not lead to any new or unpredictable results.
Regarding claim 14, as modified above,  wherein the guide member comprises a guide pathway to receive at least part of the cord and a biasing member to bias the guide pathway in a direction away from the rotatable member to cause the cord passing therebetween to be under tension.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 7am-4:30pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634